Name: Commission Regulation (EEC) No 2006/87 of 7 July 1987 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 7. 87 Official Journal of the European Communities No L 188/49 COMMISSION REGULATION (EEC) No 2006/87 of 7 July 1987 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed Whereas Commission Regulation (EEC) No 1826/87 of 29 June 1987 on precautionary measures and the suspen ­ sion of advance fixing in certain sectors (9) carried forward the amount of the aid valid on 30 June 1987 and ­ suspended advance fixing from 1 July 1987 to 7 July 1987 ; whereas, in order to allow the market to operate normally, the amount of the aid should be fixed again ; Whereas pursuant to Articles 121 (2) and 307 (2) of the Act of Accession of Spain and Portugal the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of soya cake from third coun ­ tries ; whereas moreover in the case of sweet lupins harvested in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 3127/86 (2), and in particular Article 3 (6) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Council Regulation (EEC) No 729/87 (4), and in particular Article 24 ( 1 ) thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, an aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 (*), as last amended by Regulation (EEC) No 1958/87 (&lt;% Whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82 the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the beginning of the third month of the marketing year ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1987/88 marketing year was fixed by Council Regulation (EEC) No 1957/87 0 ; Whereas the amount of the monthly increases in the threshold price was fixed by Regulation (EEC) No 1959/87 (8); Whereas transitional measures should be adopted whereby the aid is granted, between 1 July 1986 and 30 December 1987, "only in respect of sweet lupins harvested and processed in Spain or in the other Member States ; whereas, pending the adoption of the Commission Regu ­ lation providing for the transitional measures in question, no aid should be fixed for the period and the products in question ; Whereas, under Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price may be adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products ; whereas separate adjustments may be made for peas, for field beans and for sweet lupins ; whereas no adjustment may however be greater than the amount given by the calculation indicated in Article 3a of Commission Regulation (EEC) No 2049/ 82 (10) as last amended by Regulation (EEC) No 1238/ 87 ( ») (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 292, 16 . 10 . 1986, p. 1 . (3) OJ No L 342, 19 . 12. 1985, p. 1 . 0 OJ No L 71 , 14. 3 . 1987, p. 16 . 0 OJ No L 219, 28 . 7 . 1982, p. 1 . ( «) OJ No L 184, 3 . 7 . 1987. 0 OJ No L 184, 3 . 7 . 1987, p. 1 . ( ¢) OJ No L 184, 3 . 7 . 1987. 0 OJ No L 173, 30 . 6. 1987, p. 7. H OJ No L 219, 28 . 7. 1982, p. 36. (") OJ No L 117, 5. 5. 1987, p . 9 . 8 . 7 . 87No L 188/50 Official Journal of the European Communities 3540/85 whereas this corrective amount may be adjusted as provided for in Article 26 of that Regulation ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (');  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; Whereas , under Article 1 of Regulation (EEC) No 2049/82, the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Regulation (EEC) No 1464/86 delivered to Rotterdam ; Whereas the necessary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, under Article 1 of Regulation (EEC) No 2036/82, when no offer or quotation can be used for determining the world market price of soya cake, it is to be determined from offers of and quotations for soya cake obtained by the processing of soya seed in nity the Community and from offers of and quotations for compe ­ ting products on the world market ; whereas in this case the most favourable offers and quotations are to be taken into account for :  bulk soya cake obtained by the processing of soya seed in the Community delivered to Rotterdam, and  other oil cakes offered on the world market, adjusted as necessary to take account of the difference between their value and that of soya cake ; Whereas, under Article 3 of Regulation (EEC) No 3540/85, the term of validity of the certificates fixing the aid in advance is limited to the end of the sixth month following that in which the application for the certificate is lodged ; whereas the amount of aid fixed in advance is adjusted as specified in Article 6 (3) of Regulation (EEC) No 2036/82 ; whereas the amount of the aid for the products in question is adjusted using the corrective amount defined in Article 25 of Regulation (EEC) No Whereas the aid must be fixed twice a month in order to be applied from the first and sixteenth each month ; whereas it may be adjusted in between, HAS ADOPTED THIS REGULATION : Article 1 The amount of the aid referred to in Article 3 ( 1 ) of Regu ­ lation (EEC) No 1431 /82 is fixed in the Annex hereto. Article 2 This Regulation shall enter into- force on 8 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6. 1985, p. 1 . 8 . 7. 87 Official Journal of the European Communities No L 188/51 ANNEX to the Commission Regulation of 7 July 1987 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed Amounts of the aid applicable from 8 July 1987 (ECU/100 kg) Current month 1st month 2nd month 3rd month 4th month 5th month 6th month 1 . Peas and field beans : \ (a) used in Spain 12,821 12,857 13,037 13,252 13,432 13,612 13,792 (b) used in Portugal 12,514 12,551 12,731 12,948 13,128 13,308 13,488 (c) used in another Member State 12,927 12,962 13,142 13,357 13,537 13,717 13,897 2. Sweet lupins : (a) harvested and used in Spain 14,497 14,544 14,544 14,592 14,592 14,592 14,592 (b) harvested in another Member State and :  used in Portugal 15,659 15,709 15,709 15,758 15,758 15,758 15,758  used in the Community as constituted at 31 December 1985 16,210 16,257 16,257 16,304 16,304 16,304 16,304